Exhibit 10.1

 

May 27, 2020

 

Charles Tyson

 

 

Re:        Temporary Decrease in Base Salary

 

Dear Charles,

 

By letter dated April 20, 2020 and in connection with the general decrease in
compensation for a number of Lumber Liquidators employees in light of the COVID
19 pandemic, you agreed to accept a 25% decrease in your base salary in effect
at that time. This base salary reflected your assumption of additional duties
during an interim period beginning February 5, 2020 while the Company engaged in
a search for a new Chief Executive Officer. The Company has now appointed you
its new Chief Executive Officer and accordingly, your base salary will now be at
the annual rate of $700,000.

 

However, you agree that the 25% reduction that you agreed to in April will now
apply to this base salary effective as of the date of this letter, with such
reduction ending on the date designated by the Compensation Committee in its
sole discretion (the “End Date”).  Your base salary, as of the date of this
letter, will be reduced to $43,750 per month (or pro rata portion
thereof).  Your base salary will return to its previous level, i.e., $58,333 per
month (or pro rata portion thereof), beginning on the day immediately following
the End Date.  You will not be entitled to receive any make-up or other
compensation when your previous salary resumes, nor will you receive at any
later date the portion of your base salary you did not receive as a result of
the agreed reduction.

 

In consideration of your interest in the success of our Company, and your
continued employment with the Company, you agree that this temporary decrease in
your base salary shall not constitute “Good Reason” under the Severance
Agreement between our Company and you dated as of September 9,
2019.  Accordingly, you waive any right to invoke “Good Reason” as a result of
the change in your compensation referenced in this letter.

 

However, should you become entitled to receive the compensation set forth in
Sections 1.3 and/or 1.4 of your Severance Agreement prior to the End Date, which
as a result of execution of this letter will not include your resignation for
“Good Reason” as the result of the temporary decrease in your base salary, the
compensation set forth in Sections 1.3 and 1.4 that you become eligible to
receive shall be determined without regard to the temporary decrease in your
base salary provided for in this letter or in the April 20 letter (as well as
without regard to the previous temporary increase in your base salary during the
interim period referred to above).

 

Other than as set forth above governing base salary-related matters between the
date hereof and the End Date, your Severance Agreement shall remain in effect in
accordance with its terms as in effect prior to this letter.

 

Thank you for your continued willingness to help our Company get through these
challenging times.

 

 

 

 

 

Very truly yours,

 

 

 

 

 

Nancy M. Taylor

 

Chairperson of the Board of Directors

 

 

 







May 27, 2020

Page 2

 

 

 

 

 

By signing this letter agreement below, I
agree to the terms set forth above.

 

 

/s/ Charles Tyson

 

Name:  Charles Tyson

 

 

 

Date:  May 27, 2020

 

 



